DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 16/586717 on 27 September 2019 and 16/660464 on 22 October 2019.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following:
   Figures 1-5:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 304 -- does not appear within Figure 4 as suggested by the disclosure in paragraph [0036], lines 6-7. 

   Reference numeral -- 208A -- does not appear within Figure 4 as suggested by the disclosure in paragraph [0037], line 2.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
   Page 2, top of page:  Prior to the "BACKGROUND" section of the application, Applicant needs to insert both a -- TITLE OF THE INVENTION -- section and a 
-- CROSS-REFERENCE TO RELATED APPLICATIONS -- section.
	   Page 2, top of page:  Under a -- CROSS-REFERENCE TO RELATED APPLICATIONS -- section the following paragraph or something similar should be inserted.
	      -- This application is a continuation application of and claims the benefit of priority to U.S. Patent Application No. 16/586,717, filed September 27, 2019, entitled GAS DETECTION SYSTEM, now issued as U.S. Patent No. 10,782,277, which claims priority under 35 U.S.C §119 (a) - (d) to Chinese Patent Application No. 201910902886.1, filed September 24, 2019, the contents of both are incorporated by reference herein. --
   Paragraph [0024], line 3:  The term "examples" should be corrected to read
-- example --.  
	   Paragraph [0027], line 6:  Air from the outlet (204) is drawn into the inlet (202)?  Figure 4 doesn't appear to show recirculation of the air.  Should the phrase "air outlet 204" be corrected to read -- outside -- or -- environment --? 
	   Paragraph [0027], line 6:  Perhaps the phrase -- of one slave sensor device -- should be inserted after numeral "204"; and the phrase -- of an adjacent slave sensor device -- should be inserted after the term "inlet" to more clearly described what is shown in Figure 4.

   Paragraph [0032], line 8:   Reference numeral "302" should be corrected to read -- 102 --.
   Paragraph [0033], line 5:   Reference numeral "312" should be corrected to read -- 314 --.
	   Paragraph [0039], line 1:  The term "is" should be deleted.
	   Paragraph [0043], line 4:  The conjunction -- and -- should be inserted prior to the term "receive".
	     
Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
   Re claim 1, claim line 10:  The conjunction -- and -- should be inserted after the "comma".
   Re claims 3-20:  The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  Misnumbered claims 3-20 been renumbered 2-19.
   Re claim 5 (old claim 6), claim line 1:  The claim dependency should be changed from "4" to -- 3 --.
   Re claim 5 (old claim 6), claim line 2:  The term "include" should be corrected to read -- includes --.

   Re claim 7 (old claim 8), claim line 1:  The claim dependency should be changed from "6" to -- 5 --.
   Re claim 10 (old claim 11), claim line 1:  The claim dependency should be changed from "10" to -- 9 --.
   Re claim 15 (old claim 16), claim line 1:  The claim dependency should be changed from "10" to -- 9 --.
   Re claim 15 (old claim 16), claim line 1:  The term -- slave -- has been misspelled.
   Re claim 17 (old claim 18), claim line 1:  The claim dependency should be changed from "17" to -- 16 --.
   Re claim 18 (old claim 19), claim line 1:  The claim dependency should be changed from "17" to -- 16 --.
   Re claim 19 (old claim 20), claim line 1:  The claim dependency should be changed from "17" to -- 16 --.

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 8 (old claim 9), claim lines 2-3:  The phrase "one or more communication protocols" is deemed to be indefinite because it is unclear which protocols are included in one or more and which protocols are excluded.  The specification lists six examples, but there are at least 25 different wireless communication protocols.  Will all of these work with the invention, and which will not, but are still deemed to be wireless communication protocols?  Thus, one does not know the metes and bounds of one or more wireless communication protocols.
   Re claim 14 (old claim 15), claim line 3:  The phrase "one or more communication protocols" is deemed to be indefinite because it is unclear which protocols are included in one or more and which protocols are excluded.  The specification lists six examples, but there are at least 25 different wireless communication protocols.  Will all of these work with the invention, and which will not, but are still deemed to be wireless communication protocols?  Thus, one does not know the metes and bounds of one or more wireless communication protocols.

   Re claim 16 (old claim 17), claim lines 8-9:  Is this "a master controller device" the same master controller device previously recited in claim lines 4-5?  The Examiner only recalls one master controller device used in the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 16-19 of U.S. Patent No. 10,782,277.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain more limitations; and thus, are narrower than the broader claims of the instant application.  The scope of the narrower patented claims nevertheless overlap the scope of the broader claims in the application.
Patented claims 2 and 16 recite limitations that recite that the one or more slave sensor devices are combinable with the master controller and detachable to be disseminated; and limitations that the one or more slave sensor devices include an air 
Claims 17-19 of the instant invention recite similar limitations to claims 17-19 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0041606 (Luo et al.).
	   With respect to the limitations of claim 1, Luo et al. disclose an air quality detection apparatus, comprising:
	      a master controller device/base (120), and
      one or more slave sensor devices (110) communicatively connected to the master controller device (see Figures 1 and 2), 
         wherein the one or more slave sensor devices are disseminated at one or more locations and wirelessly connected to the master controller device (paragraph [0076], lines 5-9 and 11-15);

            respectively detect one or more types of gases to generate detection results (paragraph [0022], lines 1-14),
            convert the detection results into detection signals (sensor(s) coverts sensor readings into signals for processing or transmission), and 
            transmit the detection signals to the master controller device/base (120) (paragraph [0023], lines 6-7), and
         wherein the master controller device is configured to:
            receive the detection signals (paragraph [0029], lines 1-3),
            generate a detection report based on the detection signals (paragraph [0031]), and
            transmit the detection report to one or more external devices (paragraph [0029], lines 20-24).
 
   With respect to the limitations of claim 2, Luo et al. further disclose that the one or more slave sensor devices (110) are physically combinable with the master controller device/base (120) via a hardware interface (sensor (110) is detachable from the base (120) via some hardware interface since the sensor is plugged into the base - paragraph [0020], lines 4, 5, and 8-11 - Figures 1 and 2). 

   With respect to the limitations of claim 3, Luo et al. further disclose that each of the one or more slave sensor devices (110) includes a gas sensor configured to measure one of the one or more types of gases (paragraph [0022], lines 1 and 6-12).
detachable sensor component (110) contains a first communication interface (113) to transmit data to the base (120) - Figure 2).

   With respect to the limitations of claim 11, Luo et al. further disclose that each of the one or more slave sensor devices includes a geolocation determiner configured to determine a geolocation of the slave sensor device (paragraph [0078], lines 18-21 - GPS information is associated with air indicator data and air quality data that is generated along a sensed route).
 
   With respect to the limitations of claim 12, Luo et al. further disclose that the master controller device is configured to determine a sequence of the one or more slave sensor devices to initiate measurement (a collection schedule with frequency of collection for each air quality sensor is established - paragraph [0077], lines 1-8; and paragraph [0078], lines 1-18).

   With respect to the limitations of claim 14, Luo et al. further disclose that the master controller device is configured to transmit the detection report to the one or more external devices wirelessly in accordance with one or more communication protocols (paragraph [0029], lines 20-24).

      respectively detecting, by one or more slave sensor devices (110), one or more types of gases to generate detection results (paragraph [0022], lines 1 and 6-12), wherein the one or more slave sensor devices are disseminated at one or more locations and wirelessly connected to a master controller device (paragraph [0076], lines 5-9 and 11-15),
      converting, by the one or more slave sensor devices, the detection results into detection signals (sensor(s) coverts sensor readings into signals for processing or transmission);
      transmitting, by the one or more slave sensor devices, the detection signals to the master controller/base device (120) wirelessly connected to the one or more slave sensor devices (paragraph [0023], lines 6-7; and paragraph [0076], lines 5-9 and 11-15);
      receiving, by the masterGetech Law LLCAttorney Docket No. 81508-000001 controller device, the detection signals (paragraph [0029], lines 1-3);
      generating, by the master controller device, a detection report based on the received detection signals (paragraph [0031]); and 
      transmitting, by the master controller device, the detection report to one or more external devices (paragraph [0029], lines 20-24).

paragraph [0022], lines 1 and 6-12).

   With respect to the limitations of claim 19, Luo et al. further disclose determining, by the master controller device, a sequence of the one or more slave sensor devices to initiate measurement (a collection schedule with frequency of collection for each air quality sensor is established - paragraph [0077], lines 1-8; and paragraph [0078], lines 1-18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0041606 (Luo et al.) in view of US 6,670,887 (Dungan).
   With respect to the limitation of claim 4, Luo et al. disclose all of the limitations of the base claims, but fail to disclose that each of the one or more slave sensor devices 
   Dungan discloses an apparatus for wireless gas monitoring comprising a plurality of gas monitoring stations (14a-14d) that report back to a control center or master station (18).  The monitoring stations (14a-14d) comprise a housing (30) containing a gas sensor (38) as well as circuitry and a microprocessor to convert, detect and transmit the detected signal to the master station.  The circuity of the gas monitoring station contains an analog-to-digital converter (290) (col. 16, lines 5-20).  Modifying Luo et al. to utilize an analog-to-digital converter would have been obvious to one of ordinary skill in the art in order to convert the analog output of the sensor for ease of transmission to the microprocessor.

With respect to the limitation of claim 18, Luo et al. disclose all of the limitations of the base claims, but fail to disclose that each of the one or more slave sensor devices includes an analog-to-digital converter configured to convert the detection results into the detection signals.
   Dungan discloses an apparatus for wireless gas monitoring comprising a plurality of gas monitoring stations (14a-14d) that report back to a control center or master station (18).  The monitoring stations (14a-14d) comprise a housing (30) containing a gas sensor (38) as well as circuitry and a microprocessor to convert, detect and transmit the detected signal to the master station.  The circuity of the gas monitoring station contains an analog-to-digital converter (290) (col. 16, lines 5-20).  Modifying Luo et al. to utilize an analog-to-digital converter would have been obvious to .


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0041606 (Luo et al.) in view of US 6,701,772 (Kreichauf et al.).
   With respect to the limitation of claim 5, Luo et al. disclose all of the limitations of the base claims, including that each of the one or more slave sensor devices/components (110) includes a memory (paragraph [0027], lines 2-3 and 9-12 - sensor component (110) contains a first main control chip (112) having a processing unit that includes one or more processor and memory), but fail to disclose that the memory is configured to store a unique identification associated with the slave sensor device.
   Kreichauf et al. disclose a chemical detection system that utilizes roaming chemical sensors (100) to detect harmful chemical agents. The sensors are provided with an ID that is transmitted to a central receiver along with a type of chemical agent detected (col. 2, lines 24-28).  Modifying Luo et al to utilize a sensor ID would have been obvious to one of ordinary skill in the art as a means of allowing the receiver to more easily identify which sensor, among many, is transmitting sensor data such that alerts can be more accurately administered.

   With respect to the limitations of claim 6, the combination of Luo et al. in view of Kreichauf et al. discloses all of the limitations of the base claims including that the Kreichauf et al. - col. 2, lines 26-27 - mobile detector ID and type of agent detected). Luo et al. disclose that a server stores a time point at which the air quality data is received (paragraph [0060]); and that the system discloses a position in a predetermined measurement sequence (system generates a data collection schedule for each of the one or more air quality sensors - paragraph [0077], lines 1-8).
 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0041606 (Luo et al.) in view of US in view of US 6,701,772 (Kreichauf et al.) as applied to claims 1, 3, and 5 above, and further in view of US 10,324,073 (Belski et al.).
   With respect to the limitations of claim 7, the combination of Luo et al. in view of Kreichauf et al. discloses all of the limitations of the base claims including that the sensing system includes a memory that stores one or more measurement results (Kreichauf et al. - col. 2, lines 27-28); however, the combination fails to disclose that the current status of the gas sensor or a timepoint of a most recent calibration is stored.
   Belski et al. disclose a modular gas monitoring system whereby the system (105) comprises a module (110), containing one or more gas sensors (120d), attached to a base (115).  The module (110) further comprises a memory and a processor for generating and storing data logs (120c) (col. 4, lines 8-20).  The system may be configured to communicate information, such as gas concentrations and ongoing status messages (col. 4, lines 39-45).  Additionally, the system may produce outputs, such as user information (315b) that may include sensor types, system status, and last col. 7, lines 39-44).  Modifying the combination to provide information relating to status of the gas sensor and the time of the most recent calibration date would have been obvious to one of ordinary skill in the art as means of informing the operator that the system is working and/or due for routine maintenance/calibration so that the system can be operating most accurately. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 9-10, 13 and 15 because the prior art of record fails to teach and/or make obvious the following:
      Claims 9-10 and 15:  Providing a gas detection system wherein each of the one or more slave sensor devices includes one or more air locks configured to seal the air path when the one or more slave sensor devices are connected physically to each other in combination with all of the limitations of the base claim.
      
      Claim 13:  Providing a gas detection system wherein the master controller device includes: an air inlet and an air outlet, one or more air locks to seal an air path defined by the air inlet and the air outlet when the master controller device is physically connected to one of the one or more slave sensor device, and  18Attorney Docket No. 81508-000001CON an air pump to receive air from the connected slave sensor device in combination with all of the limitations of the base claim.

s 9-10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various gas sensing systems that utilize a plurality of distant sensors that communicate with a master controller.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL S LARKIN/Primary Examiner, Art Unit 2856